PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/570,828
Filing Date: 31 Oct 2017
Appellant(s): BOARD OF REGENTS, THE UNIVERSITY OF TEXAS SYSTEM



__________________
David L. Parker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are rejected because they do not identify the structure, material, or acts set forth in the specification that would be capable of carrying out the functional properties recited in the claims, such as “when drug particles…are aerosolized they are deposited in a homogeneous fashion as measured using Next Generation Cascade Impactor". It appears from the specification that this claimed functional property is achieved from specific formulations that contain specific amounts of ingredients and made by a specific method. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the structure, material, or acts which makes up the formulation must be clearly and positively specified in order to place one of skill in the art in possession of the claimed tablets with the desired properties. It is precisely this structure that determines the desired properties and without which, one could not replicate the invention.
For compact prosecution purposes, any prior art that has the same ingredients and structures as claimed by Applicant will read on this limitation.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recitation of ““when drug particles…are aerosolized they are deposited in a homogeneous fashion as measured using Next Generation Cascade Impactor"” attempts to define the subject matter in terms of the result to be achieved, namely by chemical/physical property parameters, without providing the technical features necessary for achieving this result. Said chemical/physical property parameters, although measurable by the skilled person, are not suitable for unambiguous characterization of a pharmaceutical formulation due to the inherent variation among different subjects and different testing conditions, which make it impossible to distinguish the subject matter claimed from the prior art. 
In this context, the examination for said claim has been based on what the examiner considered the technical features referring to said claim, i.e., the ingredients and structure, such as particles, as recited in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 35, 73, 75 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PASQUALI et al (US 2015/0017248).
Applicant’s claims are directed to a composition comprising of drug particles containing of: formoterol; tiotropium; and budesonide.
PASQUALI teaches a dry powder formulation for inhalation (see abstract), which reads on drug particles, to treat chronic obstructive pulmonary disease (COPD) (see [0010]) comprising of an anticholinergic (see abstract), such as tiotropium bromide (see [0090]); a long-acting beta agonist (see abstract), such as formoterol fumarate (see [0034]; and [0089]), and a corticosteroid (see abstract), such as budesonide (see [0091]), wherein all the ingredients are co-mixed together (see [0031]-[0033]; and [0102]); and sugars (see [0125]), such as lactose (see [0125]).
Note, claim 75 recites an intended use of placing/positioning the particle composition in a dry powder inhaler, wherein the prior art’s composition is capable of this intended use, unless proven otherwise.
Note, PASQUALI’s composition would be capable of the intended use of “when the drugs are aerosolized, they are deposited in a homogeneous fashion as measured using Next Generation Cascade Impactor”, because the prior art’s composition has the same ingredients as claimed by Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 16-19, 35, 73, 75 is/are rejected under 35 U.S.C. 103 as obvious over PASQUALI et al (US 2015/0017248).
As discussed above, PASQUALI teaches a dry powder formulation for inhalation (see abstract), which reads on drug particles, to treat chronic obstructive pulmonary disease (COPD) (see [0010]) comprising of an anticholinergic (see abstract), such as tiotropium bromide (see [0090]); a long-acting beta agonist (see abstract), such as formoterol fumarate (see [0034]; and [0089]), and a corticosteroid (see abstract), such as budesonide (see [0091]), wherein all the ingredients are co-mixed together (see [0031]-[0033]; and [0102]); and sugars (see [0125]), such as lactose (see [0125]). Note, claim 75 recites an intended use of placing/positioning the particle composition in a dry powder inhaler, wherein the prior art’s composition is capable of this intended use, unless proven otherwise. Note, PASQUALI’s composition would be capable of the intended use of “when the drugs are aerosolized, they are deposited in a homogeneous fashion as measured using Next Generation Cascade Impactor”, because the prior art’s composition has the same ingredients as claimed by Applicant.
PASQUALI does not specifically teach adding the active ingredients in the ratios as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, therapeutic effect.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 1-3, 5, 16-19, 35, 72-73, 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over WELTE et al (Efficacy and Tolerability of Budesonide/Formoterol Added to Tiotropium in Patients with Chronic Obstructive Pulmonary Disease. Am J Respir Crit Care Med Vol 180. pp 741–750, 2009) in view of PASQUALI et al (US 2015/0017248), VEHRING (US 9,415,009), JOHNSTON et al (US 2010/0221343) and WILLIAMS et al (US 2012/0251595).
WELT teaches the prior art had known of using triple combination therapy comprising of budesonide, formoterol and tiotropium for the treatment of chronic obstructive pulmonary disease is better than taking tiotropium alone (see title and abstract).
	WELTE does not teach putting all the ingredients together into one composition or the surface area of a composition for inhaling.
PASQUALI teaches the prior art had known of putting all the ingredients into a dry powder formulation for inhalation (see abstract), which reads on drug particles, to treat chronic obstructive pulmonary disease (COPD) (see [0010]) comprising of an anticholinergic (see abstract), such as tiotropium bromide (see [0090]); a long-acting beta agonist (see abstract), such as formoterol fumarate (see [0034]; and [0089]), and a corticosteroid (see abstract), such as budesonide (see [0091]), wherein all the ingredients are co-mixed together (see [0031]-[0033]; and [0102]); and sugars (see [0125]), such as lactose (see [0125]).
VEHRING teaches the prior art had known of an inhalation composition comprising amounts of: 30-50ug of budesonide, 2-10ug of formoterol and 5-20ug of tiotropium (see col. 33, line 10-30). Additional disclosures include: lactose (col. 21, line 22), wherein improve aerosol performance in dry powder inhalers has been to incorporate fine particle carrier particles, such as lactose (see col. 2, line 16-18); micronized active agents can be obtained by milling or freeze-drying (see col. 17, line 15-20). 
JOHNSTON teaches an ultra-rapid freezing (see [0190]) method of making particles for deep lung delivery (see abstract) is better than the milling method (see [0011]), wherein sub-micron particles are desirable for drug delivery because smaller particles provide a larger surface area for dissolution (see [0011]). Additional disclosures include: budesonide (see [0114]); lactose (see [0190]; [0191]); MDI (see [0011]), which is metered dose inhaler; dry powder inhaler (see [0013]); milling is a common particle size reduction method, but the milling process has been shown to produce partially amorphous drug domains (see [0011]). JOHNSTON teaches this ultra-rapid freezing method produces high surface area, but does not disclose the surface area values.
WILLIAMS teaches a method of making small particle sizes for oral delivery using ultra-rapid freezing methods (see [0048]), wherein the surface area can as high as 14.9m2/g, 36.7m2/g and 25.6m2/g (see Table 2 at [0068]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate budesonide, formoterol and tiotropium together and at amounts of 2-10ug, 5-20ug, and 30-50ug with lactose into one composition, and placed in a dry powder inhaler. The person of ordinary skill in the art would have been motivated to make those modifications, because it would provide better patient adherence since the patient only has to take one medication versus three individual medications, and reasonably would have expected success because combination drugs and dry powder inhalers are common in the pharmaceutical industry.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporating ultra-rapid freezing method of making the inhaling composition with a high surface area, such as14.9m2/g. The person of ordinary skill in the art would have been motivated to make those modifications, because it would provide better dissolution of the drug and is better than milling as disclosed by JOHNSTON, and reasonably would have expected success because JOHNSTON teaches this method of making powder particles are for inhalers and ultra-rapid freezing methods are capable of producing surface areas greater than 10m2/g..
The references do not specifically teach adding the ingredients ratio of 1:2:35.5 as claimed by Applicant.  The ratio of active ingredients in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as patient’s breathing improvements.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention, especially when Applicant’s weight ratio is within the ranges that VEHRING teaches.
Note, the prior art’s composition would be capable of the intended use of “when the drugs are aerosolized, they are deposited in a homogeneous fashion as measured using Next Generation Cascade Impactor”, because the prior art’s composition has the same ingredients as claimed by Applicant.

(2) Response to Argument
A. 35 USC 112(a):	
Appellant argues that in view of the fact that this is a written description rejection, the question is whether the specification describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. In view of the fact that this is a written description rejection, the question is whether the specification describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. See, Reif.fin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). Indeed, the MPEP states at §2163.1.: An Appellant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words. structures. figures. diagrams. and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Appellant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). (emphasis ours). So, the MPEP contemplates that it is appropriate to use formula, descriptive words etc., to show possession of the invention. So, the underlying legal question for written description is what one of skill would have understood from the specification at the time of filing. The Examiner fails to address what one of skill would have understood at the time of filing from a review of the specification and drawings, and for that reason alone no prima facie rejection has been set forth. We contend that the detailed description of the use of the Next Generation Cascade Impactor throughout the specification as listed above, including relevant footnotes and drawings, make it clear that one of skill at the time of filing was both familiar with NGIs and familiar with its use for assessing homogeneous deposition and would have been aware how to carry out the measurements. Lastly, we note that the very reference relied upon in the art rejections, Pasquali, supports a conclusion that the use of NGIs is well-known and used routinely to measure homogenous deposition. See [0076], [0223], Table 3.
	The Examiner finds this argument unpersuasive, because Appellant’s claimed functional property of “deposited in a homogenous fashion” to be measured by using “Next Generation Cascade Impactor” could be achieved by other methods of making the composition, such as a milling method, wherein the Patent Office lack the resources to make the prior art’s composition and then measure the homogenous deposit using a specific equipment, such as a “Next Generation Cascade Impactor”. Thus, Appellant is claiming more than what Appellant disclosed in Appellant’s specification, which uses specific formulations that contain specific amounts of ingredients and made by a specific method, such as ultra-rapid freezing method (see Appellant’s examples), to attain the functional property measured by a specific apparatus as claimed. Thus, Appellant is claiming more than what Appellant had possession at the time of filing. Note, it is true that PASQAULI teaches the prior art had known of Next Generation Impactor (NGI) and Andersen Cascade Impactor (ACI) (see PASQUALI at [0076]); however, PASQUALI used an Andersen Cascade Impactor (see [0223]) to measure instead of a Next Generation Impactor to measure; it appears PASQUALI’s composition more than likely meet the homogeneity limitation; however, as mentioned above, the Patent Office lacks the resources to make PASQUALI’s composition and then measure using a specific apparatus, such as a Next Generation Impactor as required by Appellant’s claim. Note, PASAQUALI disclosed the formulations show an excellent homogeneity (see [0224]), but using an ACI apparatus instead of NGI apparatus as required by Appellant’s claim.

	B. 35 USC 112(b):
	Appellant argues that an analysis under 35 U.S.C. 112(b) requires that the Examiner consider whether one of skill would have understood regarding the claim language in view of the specification. Here, there is no question that one of skill would have understood the operation of an NGI to determine whether a drug is deposited on a surface homogeneously. Just as with the written description rejection above, the Examiner makes no real attempt to determine what one of skill would have understood by the phrase "wherein when drug particles of a) orb) are aerosolized, they are deposited in a homogeneous fashion as measured using Next Generation Cascade Impactor," would be interpreted by one of skill in view of the specification. The closest the Examiner comes to such an analysis is the statement "[s]aid chemical/physical property parameters, although measurable by the skilled person, are not suitable for unambiguous characterization of a pharmaceutical formulation due to the inherent variation among different subjects and different testing conditions, which make it impossible to distinguish the subject matter claimed from the prior art." Action at 5. At best, the foregoing statement supports Appellant's position.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, said chemical/physical property parameters, such as homogeneity measured by a specific apparatus (NGI), although measurable by the skilled person, are not suitable for unambiguous characterization of a pharmaceutical formulation due to the inherent variation among different subjects, different testing conditions and different testing apparatuses, which make it impossible to distinguish the subject matter claimed from the prior art. As discussed above, PASQUALI uses an Andersen Cascade Impactor (ACI) apparatus to measure homogeneity, wherein Appellant requires that the measuring apparatus be an NGI apparatus. Note, PASQUALI’s formulations show excellent homogeneity (see PASQUALI at [0224]) using an ACI apparatus (see [0223]).
	
	C. 35 USC 102:
	Appellant argues that Pasquali describes a drug mixture of an anticholinergic, a corticosteroid and a beta adrenergic for administration by inhalation. Pasquali teaches that this three-drug mixture is prepared by admixing the three drugs in separate micronized particles, and then the separate micronized drugs are mixed together to form a mixture - think if you added sugar particles, salt particles and pepper particles in a bowl and mixed them all together. They are still all present as separate particles in an admixture. In contrast, the present invention is directed to a totally different type of multi-drug formulation, prepared using a technique that provides the ability to incorporate all of the claimed drugs in a single particle (hence the use of the phrase “each of said particles comprising….”. Here is a comparative demonstrative that illustrates the difference:

    PNG
    media_image2.png
    723
    637
    media_image2.png
    Greyscale

From the foregoing visualization, the top drawing illustrates the micronized particle admixture of Pasquali, with each drug present as separate particles, like the sugar, salt and pepper analogy. In contrast, the bottom drawing illustrates the formulation of the present invention, where all three drugs are present in "each" of the particles. This difference results in dramatic improvements in drug distribution in the lungs, as discussed in detail below.
	The Examiner finds this argument unpersuasive, because PASQUALI’s admixtures are used to form dry powders (see title and abstract), which reads on particles and would have the illustration below with a dry powder/particle of all three drugs in a dry powder/particle form:

    PNG
    media_image3.png
    697
    816
    media_image3.png
    Greyscale


	Appellant argues that Appellants refer to the Declaration of Dr. Robert Williams (of record) to demonstrate that the drug formulations of Pasquali are not only different from the drug formulations of the claimed invention, but also have surprising properties. In paragraph 3, Dr. Williams testifies that in his invention, each of the three individual drug particles is formed within a brittle matrix aggregate with a carrier without the use of blending. The brittle matrix aggregate contains the three drugs and carrier such that all are physically fixed into their place without being able to be free. According to Dr. Williams, this is quite different from previous multidrug formulations that typically include a mixture of particles where each particle includes only one drug that is admixed by blending with particles comprised of a second (or third) drug (like Pasquali). He continues that the fact that in his invention each individual brittle matrix aggregate contains within the matrix the mixture of the two or three drugs lends significant pharmacologic improvements over the prior formulations that are an admixture of different drug particles physically mixed together and thus are able to be segregated apart during handling, storage and delivery to a patient. In paragraph 4, Dr. Williams refers to studies in his specification that compares the claimed formulation (two-drug or three-drug particles) to that of the prior art (admixture of one-drug particles by mixing). He then refers to paragraph [00146], which describes the preparation of micronized triple combo physical mixture formulation for comparison with our three-drug particles. The next paragraph, [00147], compares the mixture of the micronized particle formulation to our formulation of multi-drug particles and shows a dramatic improvement in the surface area (SSA) of our particles. In paragraph 5, Dr. Williams describes another advantage of the claimed multi-drug particles is the deposition of the three drugs in a homogeneous fashion onto a surface in contrast to the deposition of a blended mixture of individual micronized drugs. See, e.g., Fig. 2. The upper panel of Fig. 2 shows the heterogenous deposition of the three drugs when delivered as separate micronized particles. As shown above for the micronized individual drugs, the three drugs are deposited in a heterogenous manner. As can be seen the percent deposition in each case vary widely. For example, at the induction port, the % deposition of formoterol is ~ 18% or so, tiotropium ~28% and budesonide ~22% -- thus, varying widely because each of the individual drug particles will deposit differently. In paragraph 6, Dr. Williams testifies that in contrast, the lower panel of Fig 2 [the present invention], shows a very uniform deposition of the three-way particles, the three drugs contained within the brittle matrix aggregates, of the present invention. In contrast to the above chart, it is seen here that the drugs of the multi-drug particles of the present invention deposit in roughly the same percentage. As pointed out by Dr. Williams, this homogeneous deposition is very important in that it permits co-deposition and co-location of all three drugs on the same epithelial cell surface and membrane. Known and proposed synergies in therapeutic activity are more likely to occur when those synergistic compounds are deposited and bioavailable at the same target cell In paragraph 7, Dr. Williams characterizes Pasquali as representative of the blended mixture of micronized particles of different drugs including excipient particles (fine particles and course particles) and a mixture of micronized drug particles. See [0088]. The fact that Pasquali teaches an admixture of separate micronized drug particles is particularly evident from paragraph [00176] of Pasquali. From this paragraph it is evident that Pasquali's formulation of an admixture of three separate micronized drug particles, since each particle has different specific surface areas. Other paragraphs describe the same type of admixture of micronized particles of different drugs. See, also Example 5, paragraphs [0219]-[0222] (" ... The powder formulations MF and CY were characterized in terms of the uniformity of distribution of the active ingredients and aerosol performances after loading it in the multidose") and Table 3. In paragraph 8, Dr. Williams concludes that the Pasquali formulation is clearly different from our formulation. While Pasquali does not disclose the deposition characteristics of its particle mixture, it is my opinion that the Pasquali particles would show a heterogeneous deposition of the drugs as shown in paragraph 4 above, upper panel of Fig. 2. in contrast to the homogeneous deposition of the particles of the present invention as shown in the lower panel of Fig. 2. From Dr. Williams testimony it is shown that the particles of Pasquali is simply an admixture of particles of different drugs as compared to the present invention where each particle has all the claimed drugs.
	The Examiner finds this argument unpersuasive, because Appellant’s claim does not recite the limitation of “a brittle matrix aggregate with a carrier without the use of blending”. Appellant’s claim is written broadly without any method-of-making the product limitation and is only reciting drug particles comprising of three drugs. As discussed above, PASQUALI teaches these limitations. It appears Appellant’s claims are broader in scope than Appellant’s allege surprising properties. Note, Appellant’s surprising properties are not surprising, because these properties are known, such as high surface area, when the composition is made using ultra-rapid freezing (see the JOHNSTON and WILLIAMS reference); however, Appellant is not limiting the composition to ultra-rapid freezing method as disclosed in Appellant’s specification (see Examiner’s Interview Summary filed on 05/19/2021). Thus, PASQUALI reads on Appellant’s broad claim scope. 

	D. 35 USC 103:
	Appellant argues that the particles of the present invention are different from those of Pasquali. The Action fails to explain how one of skill could bridge the gap between the drug particle mixture of Pasquali and the particles of the present invention, which include all drugs in the same particle. 
	The Examiner finds this argument unpersuasive, because as discussed above, the drug particles mixture of PASQUALI is formed into dry powder/particles, which would result in dry powders/particles with all three drugs inside. 
	Appellant argues that Welte also does not teach a combination of the three claimed drugs in a single particle and instead teaches only a mixture of micronized single drug particles. The studies involved administering tiotropium (SPIRIV A HandiHaler) and, separately budesonide/formoterol (Symbicort TurbuHaler). See paragraph bridging columns I and 2 of page 742. Both are dry powder inhalers of micronized drug. See Horhota et al, see page 872, column 1, last full paragraph Thus, Welte teaches to use mixtures of micronized drugs and does not teach the three drugs in a single particle. Moreover, since Welte concerns an investigation into the efficacy and tolerability the three drugs administered at the same time, it is not interested in developing new formulations and simply uses those formulations that are available commercially. Thus, there is no motivation to attempt to prepare drug particles wherein each particle comprises all three drugs. Accordingly, Welte fails to teach or suggest a drug formulation where more than one drug is comprised in the same particle. The above remarks with respect to Pasquali are incorporated here by reference. Vehring also teaches a combination of the three drugs comprised in separate particles of each drug, not particles comprising all three drugs in a single particle. It is clear from the foregoing that the composition of Vehring consists of three different types of particles ("co-suspension"), each particle separately comprised of a single drug. Again, we see no basis in Vehring for suggesting or teaching making particles that comprise all three drugs. 
The Examiner finds this argument unpersuasive, because as discussed above, PASQUALI teaches putting all three drugs into a dry powder (see title), wherein dry powder reads on drug particles.
	Appellant argues that The Examiner cites Johnston as teaching the preparation of drug formulations using ultra rapid freezing (URF; TTF) to produce brittle matrix particles. The Action also refers to Johnston's mention of budesomide at [0114]. Johnson is not said to teach any of the presently claimed drugs beyond budesomide but is submitted by the Examiner to be relevant based on the advantages associated brittle matrix particles. Firstly, since Johnston fails to disclose the claimed two-way or three-way combinations, it necessarily fails to teach or suggest that the drug particles of claim 1. a) or b ), when aerosolized, are deposited in a homogeneous fashion as measured using Next Generation Cascade Impactor. Indeed, one of skill would not know or perceive that such drug particles could be prepared using URF/TFF techniques to produce particles that would exhibit a homogenous deposition. Only the present specification teaches the preparation of the claimed multi-drug particles that have this important property. The Examiner directs us to [0114] for the proposition that Johnston contemplates budesomide (budesonide is the same drug) and is thus combinable with, for example, Pasquali, to arrive at the claimed invention. We disagree. Pasquali teaches a simple powder blended admixture in which the drugs and excipients are physically mixed, as discussed above. In addition, it is known that budesomide has the property of agglomerating or aggregating when dispersed in a solvent. See El-Gently, of record. This property is also recognized by Johnston at [0114], where it is noted that budesonide has "attractive forces" in both solvents tested. This is specifically described in [0114] of Johnston that states that" ... the TFF particles in HPFP were in the form of loosely packed aggregates of rods ... The particles were in 200-300um floes with subdomains on the order of 25um." Appellants submit that one of skill would recognize that the combination of agglomerated budesonide with the other two claimed drugs of the present invention would very likely give rise to a mixture of agglomerated and non-agglomerated drugs, and thus would not expect that such a mixture would deposit in a homogeneous fashion. Furthermore, the excerpt where budesonide is mentioned in Johnston concerns the use of budesonide in a volatile propellant formulation (HFA 227) in a pressurized metered dose inhaler (pMDI). Such formulations cannot be used in a dry powder inhaler (DPI). Thus, Johnston in [0114] is a pressurized metered dose inhaler containing a liquid propellant in which the budesonide
is dispersed as aggregated floes, and thus is not combinable with references that teach drug delivery via DPI. This is yet another reason why Johnston is not relevant to the present invention and not combinable with any of the three primary references. Williams concerns emulsion templating of drug formulations. This involves a templating step in which a single drug is dissolved in an organic solvent, which is then emulsified into an aqueous liquid. Williams requires an emulsification step for the templating process to occur. Nowhere in Williams is taught multidrug combinations, and in fact a person of skill would understand that if two or more drugs were contemplated in Williams that a complex organic solvent system would be required to dissolve the combination of drugs, each of which would have a different solubility in the different organic solvents. Thus, such a person would understand that two or more drugs of the present invention could not be substituted into Williams and expect to result in the present invention.
The Examiner find this argument unpersuasive, because in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, JOHNSTON teaches ultra-rapid freezing method of making particles for deep lung delivery is better than the milling method of PASQUALI; thus, one skilled in the prior art would have been obvious to use the ultra-freezing method to make a dry powder/particle with all three drugs. Additionally, since the ingredients and method of making is the same as disclosed by Appellant, the chemical/physical property of homogenous depositing would be the same as Appellant.
	Appellant argues that the expectation of one of skill was that formulating and administering agglomerated budesonide with tiotropium and formoterol particles would lead to a heterogenous deposition of the three drugs, even if included in the same agglomerated particle. Contrary to such an expectation, we show that drugs formulated in a single brittle matrix particle deposits the drugs in a homogeneous fashion, contrary to the heterologous deposition of drug particles using a mixture of micronized particles.
In this regard, the direct the Board to the Williams' Declaration as discussed above and to the disclosure in the application that demonstrates that the three-drug particles perform better that each drug in a single formulation. With respect to the three-way drug particles, we refer to paragraphs [00146] and [00147] of Appellant's specification. Paragraph [00146] describes the preparation mixtures of particles, each having only one of the drugs. In contrast, the three-way particles of the present invention showed dramatic improvement in terms of the specific surface area of the three-way particles as compared to the separate particles discussed above in [00146]. Another advantage of using what are referred to in the specification as brittle matrix powders (BMP) is the deposition of the three drugs in a homogeneous fashion in contrast to the deposition of the individual micronized drugs. See Williams Declaration and reference to Fig. 2 above. As noted by Dr. Williams, in the case of the Pasquali approach, the drugs are deposited in a heterogenous manner. In contrast, the lower panel of Fig 2, shows a very uniform distribution for three-way particles of the present invention which illustrates the homogenous deposition in contrast to Fig. Homogeneous deposition is very important in that it permits co-deposition and co-location of all three drugs in a homogenous fashion on the same epithelial cell surface. Known and proposed synergies in therapeutic activity are more likely to occur when those synergistic compounds are bioavailable at the same target cell.
	The Examiner finds this argument unpersuasive, because as discussed above, Appellant is not limiting Appellant’s claims to the method of making the particles/dry powders using ultra-rapid freezing. Additionally, the prior art had known of using this method to make dry powders/particles is better is achieving better properties, such as higher surface area, than using the milling process.
	

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAKE M VU/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618           

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
                                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.